Citation Nr: 0121875	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine 


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for residuals of a left 
ankle injury.  

3.  Entitlement to service connection for residuals of a left 
knee injury.  

4.  Entitlement to service connection for a chronic stomach 
disorder, claimed as secondary to a chronic back disorder.  

5.  Entitlement to service connection for a chronic liver 
disorder, claimed as secondary to a chronic back disorder.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a chronic back 
disorder.  

7.  Entitlement to service connection for an irregular heart 
beat, claimed as secondary to a chronic back disorder.  

REPRESENTATION

Appellant represented by:	Francis M. Jackson, 
	Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The appellant had inactive reserve duty in the Maine Army 
National Guard from June 5, 1971 to June 26, 1991, which 
included active duty from August 1971 to December 1971, and 
multiple periods of active duty for training (ACDUTRA) and/or 
inactive duty training (INACDUTRA) thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
RO, which denied the veteran's claims, as identified on the 
title page of this remand.  

The appeal was initially before the Board in October 1996, 
when it was remanded to the RO for necessary development.  In 
July 1999, the Board found that the requested development had 
been satisfactorily completed, and the claims on appeal were 
denied as not well grounded.  In August 1999, the veteran 
appealed this matter to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Court 
vacated the July 1999 Board decision, remanding the matter to 
the Board for readjudication.  


REMAND

In April 2001, the veteran, through his representative on 
appeal, requested a hearing before the Board.  In July 2001, 
the veteran waived his right to an in-person hearing, 
requesting, instead, a video conference hearing at the RO 
with a Member of the Board in Washington, D.C.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should appropriately schedule the 
veteran for a video conference hearing at 
the RO conducted with a Member of the 
Board in Washington, D.C.  Notice of the 
date, place, and time of the video 
conference hearing should be issued to 
the appropriate parties.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


